IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


PHILLIPS-HALL-SYNELL,                        : No. 85 EM 2016
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
FANNIE MAE A/K/A FEDERAL                     :
NATIONAL MORTGAGE ASSOCIATION,               :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of July, 2016, the Application for Extraordinary and

King’s Bench Jurisdiction is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.